DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
On 04/14/2020, a preliminary amendment was filed to add a heading and paragraph at the beginning of the specification (“Related Applications”). On 07/01/2020, in response to a notice from the Office mailed 05/05/2020, a substitute specification was filed. This substitute specification did not incorporate the preliminary amendment of 04/14/2020. If Applicant wishes to make that change, Applicant should do so in the substitute specification required above in connection with the incorporation-by-reference paragraph for the electronically-filed Sequence Listing.

Election/Restrictions
Applicant's election with traverse of Group II, claims 48, 50, 51, 53-55, 59-61, 63 and 64, and the election of a particular chemical species from claim 36, in the reply filed on 04/14/2022 is acknowledged.  The traversal is on the ground(s) that “it is believed that a search and an examination of all claims would place no undue burden on the Examiner”.  This is not found persuasive because the compound shown in claim 28 encompasses at least hundreds of different chemical structures. Searching them all would certainly constitute an undue burden on the Examiner. Likewise, a search for the claims of Group II requires search beyond the mere structure of the compounds of Group I. Applicant had the opportunity to elect the Group I claims, with potential rejoinder of Group II claims requiring all limitations of an allowable product claim. Applicant chose not to do so. In addition, the limitations of Group I claims 30, 33, 36, 38, 42, 44 and 45 contain limitations which are not found in the claims of Group II. Therefore, additional search would be required for the claims of Group I that are not required for the claims of Group II and vice versa. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 48 is objected to because of the following informalities:  in lines 3-4, the language “…including cells which comprising eukaryotic DNA…” is grammatically incorrect. “Comprising” should be changed to “comprise”.  Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  in lines 1, the language “…method of any claim 48…” should read “…method of claim 48…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the final concentration of the “composition” as being between 0.25 mM and 250 mM, inclusive. However, the “composition” referred to contains a magnesium salt and a compound of Formula I (see claim 28). It is not clear, whether claim 55 means that both the magnesium salt and the compound of Formula I are at the same concentration, and this concentration is between 0.25 mM and 250 mM, or whether claim 55 is referring only to the magnesium salt, or only to the compound of Formula I. The Examiner presumes the intent was to refer to the concentration of the compound of Formula I, since other claims (i.e. claims 59, 60) refer specifically to the magnesium salt. This will be the interpretation for purposes of examination over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48, 50, 51, 53, 55, 59-61, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Nölling (mBio 7(2):e00345-16 (2016), IDS reference) in view of Singer (WO 2016/044621, IDS reference), Feng (US 8,603,769) and Jia (US 7,892,811).
Regarding claim 48, Nölling disclosed:
An ultrasensitive method of detecting one or more species of microbial cells in a biological sample,
See abstract: “The PID platform provides species-level information in under 2.5 hours while reaching single-CFU-per-milliliter sensitivity across the entire 21-pathogen panel.”
the method comprising: selectively lysing the mammalian cells in a biological sample, including cells which comprise eukaryotic DNA by contacting the biological sample with [a selective lysis reagent];
See page 4, section entitled “Direct pathogen identification from unprocessed whole blood”; “We began with a selective lysis process, which facilitates the processing of 1.5 ml of EDTA-treated whole blood by rapidly removing >99.9% of the human DNA (hDNA) without compromising microbial cell viability.” See page 10, section entitled “Detection directly from blood”; “Complete details of HelixBind’s sample-processing steps are described elsewhere (WO/2016/044621). Briefly, human whole blood (EDTA treated)…was mixed with a mild lysis solution comprised of a combination of detergents, which served to lyse human blood cells while not compromising the integrity of bacterial or fungal cells.” 
amplifying a plurality of microbial genetic materials in the biological sample;
See page 10, section entitled “Detection directly from blood”; “The [microbial] gDNA was resuspended in 35 µl of water in preparation for the single-reaction PCR.” See page 9, section entitled “PCR and γPNA bead assay”; “For the PID assay, gDNA was amplified…”.
and detecting the amplified microbial genetic material
See paragraph spanning pages 9-10, section entitled “PCR and γPNA bead assay”; “For γPNA-mediated bead capture, amplified DNA was incubated with biotin-labeled γPNA…thus enabling DNA to be selectively immobilized onto 1-µm MyOne C1 streptavidin-coated magnetic beads…anti-digoxin-horseradish peroxidase conjugate…was added…[c]hemiluminescence was induced…and quantified…[a]ll measurements were performed in triplicate…”.
Regarding claim 50, Nölling disclosed:
wherein detecting the amplified microbial genetic material comprises: contacting the amplified microbial genetic materials with a plurality of DNA Invading Artificial Nucleic Acids (DIANAs), 
See paragraph spanning pages 9-10, section entitled “PCR and γPNA bead assay”; “For γPNA-mediated bead capture, amplified DNA was incubated with biotin-labeled γPNA…thus enabling DNA to be selectively immobilized onto 1-µm MyOne C1 streptavidin-coated magnetic beads…anti-digoxin-horseradish peroxidase conjugate…was added…[c]hemiluminescence was induced…and quantified…[a]ll measurements were performed in triplicate…”.
wherein the plurality of DIANAs comprise one or more sequences that are complementary to a genomic or plasmid sequence of a microbial species; 
See page 8, paragraph entitled “γPNA and PCR primer design”; “For pathogen identification, target sequences were selected from either 16S (bacteria) or 18S (Candida) rRNA encoding sequences (NCBI nucleotide database).” These are genomic sequences of microbial species.
and detecting binding of one or more of the plurality of DIANAs to the microbial genetic material of its respective microbial species, wherein the detection of binding indicates the presence of one or more microbial species in the sample
See paragraph spanning pages 9-10, section entitled “PCR and γPNA bead assay”; “For γPNA-mediated bead capture, amplified DNA was incubated with biotin-labeled γPNA…thus enabling DNA to be selectively immobilized onto 1-µm MyOne C1 streptavidin-coated magnetic beads…anti-digoxin-horseradish peroxidase conjugate…was added…[c]hemiluminescence was induced…and quantified…[a]ll measurements were performed in triplicate…”.
Regarding claim 51, Nölling disclosed:
wherein the method further comprises providing a biological sample
See page 10, paragraph entitled “Detection directly from blood”; “Briefly, human whole blood (EDTA treated)…”.
Regarding claim 53, Nölling disclosed:
wherein the method further comprises: (i) separating free eukaryotic DNA from the sample by contacting the sample with anionic- exchange microparticles; 
See page 10, paragraph entitled “Detection directly from blood”; “Magnetic beads, covalently modified with an anion exchanger, were added to selectively bind free DNA, consisting essentially of released human DNA.”
and (ii) removing the anionic-exchange microparticle from the sample; 
See page 10, paragraph entitled “Detection directly from blood”; “Beads were then immobilized and the mixture containing intact pathogens was transferred to a new vial.”
and (iii) isolating a plurality of microbial genetic materials from the microbial cells after selectively lysing the mammalian cells in the biological sample
See page 10, paragraph entitled “Detection directly from blood”; “For microbial gDNA extraction, a lysis solution was added, based on a combination of multiple detergents and enzymatic components…magnetic beads, covalently modified with an anion exchanger, were added to selectively bind the released gDNA…[p]athogen gDNA was eluted and concentrated using a size exclusion membrane…gDNA was resuspended in 35 µl of water in preparation for the single-reaction PCR.”
Regarding claim 64, Nölling disclosed:
wherein the method further comprises: depleting eukaryotic DNA from the sample;
See page 10, paragraph entitled “Detection directly from blood”; “Magnetic beads, covalently modified with an anion exchanger, were added to selectively bind free DNA, consisting essentially of released human DNA…Beads were then immobilized and the mixture containing intact pathogens was transferred to a new vial.”
lysing one or more microbial cells in the sample, wherein the lysing of the one or more microbial cells releases a plurality of genetic materials; 
See page 10, paragraph entitled “Detection directly from blood”; “For microbial gDNA extraction, a lysis solution was added, based on a combination of multiple detergents and enzymatic components…”.
and isolating the plurality of microbial genetic materials
See page 10, paragraph entitled “Detection directly from blood”; “…magnetic beads, covalently modified with an anion exchanger, were added to selectively bind the released gDNA…[p]athogen gDNA was eluted and concentrated using a size exclusion membrane…gDNA was resuspended in 35 µl of water in preparation for the single-reaction PCR.”
The differences between Nölling and the claimed invention are:
Nölling did not disclose the composition comprising a magnesium salt and a compound of Formula I (i.e. the composition of claim 28) as recited in claim 48.
Nölling did not disclose the final concentration of the composition (assumed to refer to the compound of Formula I) as recited in claim 55.
Nölling did not disclose the final concentration of the magnesium salt as recited in claims 59 and 60.
Nölling did not disclose adjusting the sample pH to between 8 and 11.5 as recited in claim 61.
Nölling did not disclose a sample volume greater than or equal to 5 ml as recited in claim 63.

Nölling referred to WO/2016/044621 for the sample processing procedure.
Singer (WO 2016/044621) also did not disclose a composition comprising a magnesium salt and the compound of Formula I. However, Singer did disclose (paragraphs [0009]-[0010]): 
“In some embodiments, depleting eukaryotic DNA from the sample includes adding an eukaryotic cell lysis solution to the sample, wherein the eukaryotic cell lysis solution selectively targets and predominantly lyses eukaryotic cells as opposed to microbial cells.
In some embodiments, eukaryotic cell lysis solution combined with the sample comprises between about 0.25% to 1% (v/v) of a Tween surfactant, between about 0.2% to 0.65% (v/v) of Triton or IGEPAL, and has pH of about 6-9.”
Note that the pH overlaps the range recited in claim 61. As discussed at MPEP 2144.05(I), “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”
Singer disclosed a method for detecting pathogens essentially the same as that of Nölling (see paragraphs [0007]-[0009]). Regarding the volume of sample, Singer disclosed samples ranging from 10 µl to 10 ml (Singer claim 19), which overlaps the range of greater than or equal to 5 ml recited in claim 63. As discussed at MPEP 2144.05(I), “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In addition, see MPEP 2144.04(IV)(A): “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.”

Feng disclosed a method for isolating intact, viable microorganisms from blood cultures, comprising adding a choline-containing solution, lysing the blood cells, isolating the viable microorganism, and performing downstream analysis of the isolated microorganism (abstract).
Feng disclosed (column 3, line 46): “Without being bound by a particular theory, it is believed that the choline-containing solution inhibits, prevents, and/or mitigates autolysis of the microorganism, particularly S. pneumonia in the presence of lysis buffer…In addition, the choline-containing solution may also mitigate lysis of the microorganism(s) caused by the detergents used to lyse the blood cells in a PBC [positive blood culture] sample.”
Feng disclosed (column 3, line 43): “In another embodiment, the choline-containing solution comprises phosphorylcholine.” It is noted that phosphorylcholine is encompassed by the structure described in Formula I of claim 28; specifically, phosphorylcholine has the structure:

    PNG
    media_image1.png
    129
    232
    media_image1.png
    Greyscale

This is Formula I where R1 is saturated C2 aliphatic and R2 is hydrogen. 
Regarding claim 55, Feng disclosed (column 4, line 4): “There is no limit to the final concentration of choline when combined with the sample. In one embodiment, the final concentration of choline when combined with the sample is greater than or equal to about 0.25% by volume, preferably greater than or equal to about 1% by volume. In another embodiment the final concentration of choline when combined with the sample is in the range of about 0.25% by volume to about 10% by volume, preferably about 1% by volume to about 5% by volume. In another embodiment, the final concentration of choline when combined with the sample is 1.8% by volume. In yet another embodiment the final concentration of choline when combined with the sample is 4% by volume. Again, the concentration of choline in combination with the sample in the context of a particular application is readily determined by the skilled person.”
According to https://pubchem.ncbi.nlm.nih.gov/compound/Phosphorylcholine, the molar mass of phosphorylcholine is 183.14. Using the calculator at https://molbiotools.com/chemicalcalculator.php, and entering 183.14 for the molar mass, and entering 0.25 as the w/v%, the molar concentration is 13.6508 mM. Entering 10 as the w/v% gives a molar concentration of 546.0304 mM. Therefore, the concentration range for phosphorylcholine disclosed by Feng, expressed in units of molarity, overlaps the range recited in claim 55. 
As discussed at MPEP 2144.05(I): “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”

Jia disclosed (column 4, line 25): “Addition of concentrations of magnesium of about 1 mM, or other similar metals can be used to stabilize the bacterial cell wall to further control lysis, until the freeze-thaw step.” Note this is within the range of magnesium recited in claim 59, and close to the range recited in claim 60 (which range begins at 5 mM).
As discussed at MPEP 2144.05(I): “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method disclosed by Nölling to include phosphorylcholine as disclosed by Feng because Feng disclosed this compound to mitigate the effect of detergents used to lyse blood cells. It would also have been obvious to include magnesium as disclosed by Jia because Jia disclosed to magnesium to stabilize bacterial cell walls. Each of these compounds would have been of interest to Nölling, since Nölling’s purpose was to lyse blood cells without lysing bacteria, so as to isolate intact bacteria for further processing and detection.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Nölling (mBio 7(2):e00345-16 (2016), IDS reference) in view of Singer (WO 2016/044621, IDS reference), Feng (US 8,603,769) and Jia (US 7,892,811) as applied to claims 48, 50, 51, 53, 55, 59-61, 63 and 64 above and further in view of Guy (J Clin Pathol 44:610-611 (1991)).
The disclosures of Nölling, Singer, Feng and Jia have been discussed. Borrelia was not among the several microbial pathogens mentioned by either Nölling or Singer.
Guy disclosed (page 610, first paragraph following abstract): “The early diagnosis and treatment of Lyme disease can prevent progression to the later, more serious neurological and arthritic complications…We report a method, based on the polymerase chain reaction (PCR), for the direct detection of B burgdorferi in the serum of patients manifesting the primary skin lesion of Lyme disease, erythema migrans.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the more advanced and highly sensitive and specific method suggested by the combined disclosures of Nölling, Singer, Feng and Jia to the purpose of detecting Borrelia, since Guy emphasized that early diagnosis and treatment were important for preventing complications of infection with this pathogen.

Conclusion
Claims 28, 30, 33, 36, 38, 42 and 44-45 are withdrawn. Claims 48, 50, 51, 53-55, 59-61, 63 and 64 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637